DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to an application filed on 10/11/2019. The applicant submits two Information Disclosure Statement dated 10/11/2019 and 03/18/2021. The applicant claims priority to applications dating 07/02/2017 and 08/08/2017. The applicant does not claim Foreign priority.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 24 of U.S. Patent No. 9,080,873. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims identify the features of a gps coordinates of saved routes that are sent to a device of trip times.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 17 of U.S. Patent No. 9,726,495. Although the claims at issue are the claims identify the features of a gps coordinates of saved routes that are sent to a device of trip times.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,495,463. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims identify the features of a gps coordinates of saved routes that are sent to a device of trip times.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 - 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-5 are directed to transitory signals such as computer readable media or a set of instructions (such as a game or software per se) and are not included in the four patent eligible subject matter categories, and needs to be amended to include "a non-transitory computer readable media" if covered by the specifications.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 8, and 15 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Singh 2007/0073480.
As per claim 1, A method for providing navigation information to drivers, the method comprising: 
sending routes of the respective drivers from GPS devices of vehicles of the respective drivers to a host application for saving of the received routes on a computer readable memory remote from the vehicles accessible by the host application; (Singh paragraphs 0016 discloses, “ Accordingly, a system and method are described whereby a user can request the routes that peers, identified using characteristics of the users, have taken to go from one point to another.  The method comprises storing the routes that users have taken in the past, formulating queries to determine which peer to obtain routes from, aggregating the routes collected from peers in response to the query, and presenting the best routes to the user based on the routes collected from peers. “) and paragraph 0018 discloses, “In block 56, a plurality of the stored routes taken by other users having at least some of the characteristics of other users and related to at least one of the origin and destination are retrieved in response to the query.” And paragraph 0027 discloses, “The position module 114 preferably utilizes a global position system (GPS).  Alternatively, the position-determining equipment, such as position module 114, could reside external to the device 102 in the network 106.”)
sending coordinates of the driver positions from the GPS devices of the vehicles of the respective drivers to the host application, the respective coordinates being automatically generated and sent a plurality of times by the respective GPS devices; (Singh paragraph 0027 discloses, “The position module 114 preferably utilizes a global position system (GPS).  Alternatively, the position-determining equipment, such as position module 114, could reside external to the device 102 in the network 106.”) and  (Singh paragraph 0018 discloses, “In block 
sending selections of ones of the saved routes by ones of the drivers and coordinates of driver positions indicating starting and completion of the selected ones of the saved routes to the host application for storing driver trip times corresponding to ones of the saved routes on computer readable memory accessible by the host application; (Singh paragraph 0018 discloses, “In block 58, at least one recommended route is presented to the user using at least one of the received routes that most closely matches the specified parameters.”)
sending a request to the host application from a first one of the drivers for one of the saved routes; (Singh paragraph 0016 discloses, “The method comprises storing the routes that users have taken in the past, formulating queries to determine which peer to obtain routes from, aggregating the routes collected from peers in response to the query, and presenting the best routes to the user based on the routes collected from peers.”)  and 
receiving, by the GPS device of the first one of the drivers from the host application, at least one other one of the saved routes and corresponding trip time responsive to the host application identifying others of the saved routes that have start and destination locations within predetermined distances of start and destination locations of the requested one of the saved routes. (Singh paragraph 0037 discloses, “Referring again to FIG. 3, after all weights have been assigned to the candidate routes, in block 218, the routing module 120 selects one or more of the candidate routes having the highest assigned weights and presents the selected routes to the requesting user by transmitting the selected route to the user's navigation device 102, or to the user's web browser.  The presentation of the recommended routes may be displayed in the user interface by a variety of ways.”) and paragraph 0038 discloses, “FIG. 6 is a diagram illustrating an example user interface in which multiple routes are shown from a specified origin to a specified destination.”)
As per claim 8, A computer program product stored on a computer readable medium for providing navigation information to drivers, the computer program product having instructions for execution by a computer, wherein the instructions, when executed by the computer, cause the computer to implement a method comprising: 

sending coordinates of the driver positions from the GPS devices of the vehicles of the respective drivers to the host application, the respective coordinates being automatically generated and sent a plurality of times by the respective GPS devices; (Singh paragraph 0027 discloses, “The position module 114 preferably utilizes a global position system (GPS).  Alternatively, the position-determining equipment, such as position module 114, could reside external to the device 102 in the network 106.”)
sending selections of ones of the saved routes by ones of the drivers and coordinates of driver positions indicating starting and completion of the selected ones of the saved routes to the host application for storing driver trip times corresponding to ones of the saved routes on 
sending a request to the host application from a first one of the drivers for one of the saved routes; (Singh paragraph 0016 discloses, “The method comprises storing the routes that users have taken in the past, formulating queries to determine which peer to obtain routes from, aggregating the routes collected from peers in response to the query, and presenting the best routes to the user based on the routes collected from peers.”)  and 
receiving, by the GPS device of the first one of the drivers from the host application, at least one other one of the saved routes and corresponding trip time responsive to the host application identifying others of the saved routes that have start and destination locations within predetermined distances of start and destination locations of the requested one of the saved routes. (Singh paragraph 0037 discloses, “Referring again to FIG. 3, after all weights have been assigned to the candidate routes, in block 218, the routing module 120 selects one or more of the candidate routes having the highest assigned weights and presents the selected routes to the requesting user by transmitting the selected route to the user's navigation device 102, or to the user's web browser.  The presentation of the recommended routes may be displayed in the user interface by a variety of ways.”) and paragraph 0038 discloses, “FIG. 6 is a diagram illustrating an example user interface in which multiple routes are shown from a specified origin to a specified destination.”)
As per claim 15, An apparatus for providing navigation information to drivers comprising: 
a processor; (Singh paragraph 0030 discloses, “In an alternative embodiment, the user enters the demographic profile and buddy list through their navigation devices 102 or by accessing the server 104 through a Web browser running on a computer (not shown).”) and 
a storage device connected to the processor, wherein the storage device has stored thereon a navigation information program for controlling the processor, and wherein the processor is operative with the program to execute the program for performing: (Singh paragraph 0017 discloses, “The recorded routes may be either stored locally on each of the navigation devices or uploaded to a server for storage.”)

sending coordinates of the driver positions from the GPS devices of the vehicles of the respective drivers to the host application, the respective coordinates being automatically generated and sent a plurality of times by the respective GPS devices; (Singh paragraph 0027 discloses, “The position module 114 preferably utilizes a global position system (GPS).  Alternatively, the position-determining equipment, such as position module 114, could reside external to the device 102 in the network 106.”)
sending selections of ones of the saved routes by ones of the drivers and coordinates of driver positions indicating starting and completion of the selected ones of the saved routes to the host application for storing driver trip times corresponding to ones of the saved routes on 
sending a request to the host application from a first one of the drivers for one of the saved routes; (Singh paragraph 0016 discloses, “The method comprises storing the routes that users have taken in the past, formulating queries to determine which peer to obtain routes from, aggregating the routes collected from peers in response to the query, and presenting the best routes to the user based on the routes collected from peers.”) and 
receiving, by the GPS device of the first one of the drivers from the host application, at least one other one of the saved routes and corresponding trip time responsive to the host application identifying others of the saved routes that have start and destination locations within predetermined distances of start and destination locations of the requested one of the saved routes. (Singh paragraph 0037 discloses, “Referring again to FIG. 3, after all weights have been assigned to the candidate routes, in block 218, the routing module 120 selects one or more of the candidate routes having the highest assigned weights and presents the selected routes to the requesting user by transmitting the selected route to the user's navigation device 102, or to the user's web browser.  The presentation of the recommended routes may be displayed in the user interface by a variety of ways.”) and paragraph 0038 discloses, “FIG. 6 is a diagram illustrating an example user interface in which multiple routes are shown from a specified origin to a specified destination.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661